EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Csaba Henter on 5 January 2022.

The application has been amended as follows: 
Claim 1, lines 13-26:
“a first process comprising at least the following stages:
i) a stage of bringing said support into contact with at least one solution containing at least one nickel precursor,
i') a stage of bringing said support into contact with at least one solution containing at least one organic compound comprising oxygen and/or nitrogen and/or sulfur,
stages i) and i’) being carried out separately, in any order, or simultaneously, to obtain an impregnated support,
ii) a stage of drying said impregnated support at a temperature of less than 250°C to obtain a dried capture body, and
iii) a heat treatment stage at a temperature of between 250°C and 1000°C of the dried capture body:
or
a second process comprising at least the following stages:
, to obtain an impregnated support;”

Claim 15:
“The capture process as claimed in claim 12, wherein the capture body has been prepared by said first process 

Claim 16:
“The capture process as claimed in claim 12, wherein the capture body has been prepared by said second process 


Reasons for Allowance
Claims 1, 2, 4 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, in particular those on p. 15 discussing the examples in the specification which demonstrate that the capture bodies prepared according to the claimed processes and having nickel oxide particles with a size less than or equal to 15 nm show improved capture of organometallic arsenic impurities over the comparative capture body (prepared by a process in line with that disclosed in the primary reference Coupard); whereas all of the capture bodies tested, even the comparative, show a low hydrogenation of olefins. The data in the specification establish that the claimed processes for preparing the capture body are significant and the capture body used in the claimed processes show advantages over the prior art in removal of organometallic impurities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772